UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50048 MOTIVNATION, INC. (Exact name of small business issuer as specified in its charter) Nevada 82-6008492 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 8 Corporate Park, Suite 300
